
	
		II
		110th CONGRESS
		2d Session
		S. 3450
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2008
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To provide for the rescission of funds made available for
		  fiscal year 2009 for Iraq reconstruction. 
	
	
		1.Rescission of certain fiscal
			 year 2009 funds for Iraq reconstruction
			(a)Bridge funds
			 for Economic Support Fund for IraqThe amount appropriated by subchapter B of
			 chapter 4 of title I of the Supplemental Appropriations Act, 2008 (Public Law
			 110–252) under the heading economic support fund and available for
			 assistance for Iraq is hereby rescinded.
			(b)Defense bridge
			 funds for Iraq Security Forces FundThe amount appropriated by chapter 2 of
			 title IX of the Supplemental Appropriations Act, 2008 under the heading
			 Iraq Security Forces
			 Fund is hereby rescinded.
			
